Case 1:19-cv-22336-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. ________________________________


  IVAN POLLS,

                Plaintiff,                                   Removed From:
                                                             Circuit Court of the 11th Judicial
  v.                                                         Circuit in and for Miami-Dade
                                                             County, Florida
  MARKETSOURCE, INC., AND                                    2019-013127-CA-01
  AMERICAN HONDA MOTOR CO. INC.

              Defendants.
  ________________________________/


                                    NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants MarketSource, Inc.

  (“MarketSource”) and American Honda Motor Co. Inc. (“Honda”) (collectively “Defendants”),

  by and through their undersigned counsel, remove this action from the Circuit Court for the

  Eleventh Circuit in and for Miami-Dade County, Florida (the “Circuit Court”) to the United

  States District Court for the Southern District of Florida. In support of this Notice of Removal,

  Defendants state the following:

                       BACKGROUND AND PROCEDURAL HISTORY

         1.     On or about May 3, 2019, Plaintiff Ivan Polls (“Plaintiff”) commenced this action

  against MarketSource and Honda in the Circuit Court for the Eleventh Circuit in and for Miami-

  Dade County, Florida (Case No. 2019-013127-CA-01).

         2.     By process server, Plaintiff served MarketSource with the Summons and

  Complaint, which are attached to this Notice of Removal, on or about May 8, 2019.




                                                 1
Case 1:19-cv-22336-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 2 of 5



         3.      Also by process server, Plaintiff served Honda with the Summons and Complaint,

  which are attached to Notice of Removal, on or about May 8, 2019.

         4.      Pursuant to 28 U.S.C. §1446(b), Defendants have timely filed this Notice of

  Removal within 30 days of receiving service of Plaintiff’s Summons and Complaint, the initial

  pleading setting forth the claim for relief and containing grounds for removal.

         5.      Upon information and belief, the Summons and Complaint served on each of the

  Defendants, a copy of which is attached as Exhibit “A,” comprises the only process, pleadings,

  or papers served in this case to date. Exhibit “A” also contains the unissued Summons to each of

  the Defendants which was filed with the Circuit Court.

         6.      Plaintiff’s Complaint consists of six counts: Count I, a claim against

  MarketSource for violations of 29 U.S.C. § 201 et seq. (wage & hour violation under the Fair

  Labor Standards Act (“FLSA”)); Count II, a claim against MarketSource for discrimination

  based on a disability under the Florida Civil Rights Act (“FCRA”); Count III, a claim against

  MarketSource for retaliation under the FCRA; County IV, a claim against Honda for violations

  of 29 U.S.C. § 201 et seq. (wage & hour violation under the FLSA); Count V, a claim against

  Honda discrimination based on a disability under the FCRA; and Count VI, a claim against

  Honda for retaliation under the FCRA.

                                   GROUNDS FOR REMOVAL

         7.      This is a civil action over which this Court has original subject matter jurisdiction

  under 28 U.S.C. § 1331 in that the action presents federal questions and arises under the laws of

  the United States. It is also an action which Defendants are entitled to remove to this Court

  pursuant to 28 U.S.C. § 1441.




                                                   2
Case 1:19-cv-22336-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 3 of 5



         8.      This removal is proper and timely under 28 U.S.C. §§ 1441 and 1446(b) because

  the Notice of Removal has been filed within thirty days of Defendants’ receipt of Plaintiff’s

  Summons and Notice.

         9.      Venue for this removal action is proper in the United States District Court for the

  Southern District of Florida because the territorial jurisdiction of this Court includes the Circuit

  Court for the Eleventh Circuit in and for Miami-Dade County, Florida, in which Plaintiff filed

  his Petition. Removal to this particular Court is therefore proper under 28 U.S.C. § 1441(a).

         10.     Defendants have provided as Exhibit “A” a copy of the state court file, which

  includes any and all process, pleadings, and orders served upon them, as required by 28 U.S.C. §

  1446(a).

         11.     A written notice of this filing will be given to Plaintiff and a true and accurate

  copy of this notice will be filed with the Circuit Court for the Eleventh Circuit in and for Miami-

  Dade County, Florida as required by 28 U.S.C. § 1446(d).

                                       RELIEF REQUESTED

         12.     Defendants respectfully request that the United States District Court for the

  Southern District of Florida accept this Notice of Removal and that it assume jurisdiction of this

  action because this is a civil action over which this Court could have had original jurisdiction.

         13.     Defendants further request that this Court issue such further orders as may be

  necessary to effectuate removal of this action.

         14.     Defendants reserve the right to amend or supplement this Notice of Removal.

         15.     Defendants reserve all defenses to the claims alleged by Plaintiff.




                                                    3
Case 1:19-cv-22336-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 4 of 5



                                     Respectfully submitted,


                                     /s/ Seth P. Robert
                                     Seth P. Robert
                                     Florida Bar No. 145696
                                     Connis O. Brown, III
                                     Florida Bar No. 641960
                                     BROWN ROBERT, LLP
                                     150 North Federal Highway, Suite 200
                                     Fort Lauderdale, FL 33301
                                     Telephone: 954.832.9400
                                     Facsimile: 954.832.9430
                                     E-mail: srobert@brownrobert.com
                                     E-mail: cbrown@brownrobert.com

                                     Attorneys for Defendants MarketSource, Inc. and
                                     American Hondo Motor Co. Inc.




                                        4
Case 1:19-cv-22336-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 5 of 5



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been

  electronically filed with the Court and a copy served by e-mail on this 6th day of June, 2019 upon

  the following:

         Jason S. Remer (#165580)
         Miriam Brooks (#0118144)
         Manuel A. Antommattei (#1010327)
         Remer & Georges-Pierre, PPLC
         44 West Flagler Street, Suite 2200
         Miami, FL 33130
         Telephone: 305.416.5000
         Facsimile: 305.416.5005
         E-mail: jremer@rgpaatorneys.com
         E-mail: mbrooks@rgpaatorneys.com
         E-mail: maa@rgpaatorneys.com

         Attorneys for Plaintiff


                                               /s/ Seth P. Robert
                                               Seth P. Robert
                                               Florida Bar No. 145696
                                               Connis O. Brown, III
                                               Florida Bar No. 641960
                                               BROWN ROBERT, LLP
                                               150 North Federal Highway, Suite 200
                                               Fort Lauderdale, FL 33301
                                               Telephone: 954.832.9400
                                               Facsimile: 954.832.9430
                                               E-mail: srobert@brownrobert.com
                                               E-mail: cbrown@brownrobert.com

                                               Attorneys for Defendants MarketSource, Inc. and
                                               American Hondo Motor Co. Inc.




                                                  5
